Name: Commission Regulation (EU) NoÃ 1093/2013 of 4Ã November 2013 amending Regulation (EC) NoÃ 638/2004 of the European Parliament and of the Council and Commission Regulation (EC) NoÃ 1982/2004 as regards the simplification within the Intrastat system and the collection of Intrastat information
 Type: Regulation
 Subject Matter: trade policy;  economic analysis;  information technology and data processing;  marketing
 Date Published: nan

 6.11.2013 EN Official Journal of the European Union L 294/28 COMMISSION REGULATION (EU) No 1093/2013 of 4 November 2013 amending Regulation (EC) No 638/2004 of the European Parliament and of the Council and Commission Regulation (EC) No 1982/2004 as regards the simplification within the Intrastat system and the collection of Intrastat information THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 638/2004 of the European Parliament and of the Council of 31 March 2004 on Community statistics relating to trading of goods between Member States and repealing Council Regulation (EEC) No 3330/91 (1) and in particular Articles 9(1) and 10(3) thereof, Whereas: (1) Regulation (EC) No 638/2004 established a common framework for the systematic production of Community statistics relating to the trading of goods between Member States. (2) Following technical and economic developments, the established minimum coverage rate for arrivals could be adapted while maintaining statistics which meet the quality indicators and standards in force. This simplification will allow reducing the response burden on the parties responsible for providing statistical information, particularly small and medium-sized enterprises. The coverage rate for arrivals should, therefore, be reduced from 95 % to 93 %. (3) Commission Regulation (EC) No 1982/2004 of 18 November 2004 implementing Regulation (EC) No 638/2004 of the European Parliament and of the Council on Community statistics relating to the trading of goods between Member States and repealing Commission Regulations (EC) No 1901/2000 and (EEC) No 3590/92 (2) lays down the arrangements for the collection of Intrastat information. While Member States have to send Eurostat their monthly results by statistical value, they are limited in the practical arrangements for its collection. An overall coherent approach to the collection of Intrastat information should be provided for and the collection arrangements in terms of the statistical value should be streamlined. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the statistics on the trading of goods between Member States, HAS ADOPTED THIS REGULATION: Article 1 In Article 10(3) of Regulation (EC) No 638/2004 95 % is replaced by 93 %. Article 2 Article 8(2) of Regulation (EC) No 1982/2004 is replaced by the following: 2. Additionally, Member States may also collect the statistical value of the goods, as defined in the Annex to Regulation (EC) No 638/2004. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 102, 7.4.2004, p. 1. (2) OJ L 343, 19.11.2004, p. 3.